                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

GREGORY B. ADAMS SR.,

                   Plaintiff,                              4:19CV3083

      vs.
                                                       MEMORANDUM
STATE OF NEBRASKA, CITY OF                              AND ORDER
LINCOLN, LINCOLN POLICE
DEPARTMENT, LANCASTER
COUNTY COURT, and CITY OF
LINCOLN CITY ATTORNEY'S,

                   Defendants.


       This matter is before the court on its own motion. Plaintiff filed a Complaint
(filing no. 1) on August 19, 2019. However, Plaintiff failed to include the $400.00
filing and administrative fees. On August 23, 2019, the court directed Plaintiff to
either submit the $400.00 filing and administrative fees to the clerk’s office or
submit a request to proceed in forma pauperis (“IFP”) and advised Plaintiff that
failure to take either action within 30 days would result in the court dismissing this
case without further notice to Plaintiff. (Filing No. 4.) The court’s order was
subsequently returned to the court as undeliverable, and the court ordered Plaintiff
to update his address with the court by October 11, 2019, or this matter would be
dismissed. (Filing No. 6.) On October 15, 2019, Plaintiff filed a Notice of Change
of Address indicating that his address was the same as the address already on file
with the court. (Filing No. 7.) However, Plaintiff has not paid the $400.00 filing
and administrative fees or submitted a request to proceed IFP, and the court cannot
ascertain whether Plaintiff ever received notice of the requirement to do so.
Accordingly, and out of an abundance of caution,
      IT IS ORDERED that:

       1.     Plaintiff shall have until November 5, 2019, to submit the $400.00
fees to the clerk’s office or submit a request to proceed in forma pauperis. Failure
to take either action will result in dismissal of this matter without further notice.

     2.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).

      3.    The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: November 5, 2019: Check for
MIFP or payment.

      Dated this 16th day of October, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge
